UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                               No. 96-507



In Re: JIMMIE LEE SWANN,

                                                           Petitioner.




             On Petition for Writ of Mandamus. (CA-95-9)


Submitted:    April 16, 1996                 Decided:   April 25, 1996

Before MURNAGHAN and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Jimmie Lee Swann, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmie Swann petitions this court for a Writ of Mandamus

directing the district court to act on various motions filed by

Swann in the district court, including his motion for habeas corpus

relief under 28 U.S.C. § 2255 (1988). Our review of the record

discloses that there has been no undue delay in the district court,
and that, in fact, most of the delays of which Swann complains are

attributable to his own requests for extensions of time and to sup-

plement the record. Accordingly, we grant Swann's motion to proceed

in forma pauperis, but deny his application for a Writ of Mandamus.




                                                   PETITION DENIED




                                2